t c memo united_states tax_court james boneparte jr petitioner v commissioner of internal revenue respondent docket no filed date james boneparte jr pro_se kathleen k raup for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined a deficiency of dollar_figure and a penalty of dollar_figure under sec_6662 with respect to petitioner’s federal_income_tax for tax_year unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar after concessions the issues for consideration are whether petitioner was a professional gambler during entitling him to deduct his gambling_losses and expenses on his amended schedule c profit or loss from business was entitled to deductions on his amended schedule a for medical transportation_expenses under sec_213 and for dollar_figure of gambling_losses is entitled to deduct several nonbusiness bad_debts is liable for a additional tax under sec_72 and is liable for an accuracy-related_penalty under sec_6662 findings_of_fact some of the facts are stipulated and are so found petitioner received mail at a post office box in new jersey at the time the petition was filed petitioner was employed full time by the port authority of new york and new jersey port authority as a tunnel bridge agent during he generally with the exception of the deduction for state and local_taxes petitioner conceded that he was not entitled to the deductions claimed on schedule a itemized_deductions on his originally filed form_1040 u s individual_income_tax_return petitioner filed an amended schedule a along with a form 1040x amended u s individual_income_tax_return which respondent did not accept worked from p m to p m working four days on two days off four days on two days off five days on two days off petitioner did not maintain a permanent residence instead he kept a storage locker in new jersey where he would keep his personal belongings generally after his shift at the port authority was over he would drive approximately miles to atlantic city and check in at a casino hotel to stay the night and gamble if he had work at the port authority the next day he would depart pincite a m to return to the port authority to perform his duties during petitioner gambled in casinos and at horse racetracks at the casinos his preferred game was baccarat but he also played slots as well as other table games he gambled primarily in atlantic city but he also gambled at other venues across new jersey nevada california arizona maryland florida and connecticut he did not keep a contemporaneous written log of wins and losses for any of his gambling activities rather he would keep a running ledger in his head some of the casinos would also track his gambling activity but they would provide only averages over time rather than precise amounts while petitioner was gambling in atlantic city he became friends with another frequent gambler the two would discuss strategy and the friend taught petitioner about some aspects of the gambling world they would travel together to various destinations to gamble on date petitioner fractured his right wrist while at the port authority although he was unable to work for the rest of the year he continued to receive his full salary because he was injured on the job petitioner’s wrist injury required a visit to the emergency room on the day of the injury and at least more visits to the hospital for treatment with respect to his wrist injury petitioner’s employer’s insurance paid his medical bills but not his transportation costs petitioner also visited the dentist in during petitioner defaulted on a loan of dollar_figure from his qualified_retirement_plan original tax_return petitioner timely filed hi sec_2010 form_1040 he reported income of dollar_figure this income comprised dollar_figure from his wages dollar_figure from his tax_refund and dollar_figure as a deemed_distribution from his qualified_retirement_plan he did not report any gambling winnings he claimed various schedule a deductions totaling dollar_figure these deductions included a medical_expense_deduction a home mortgage interest_deduction a state and local_tax deduction a charitable_contribution_deduction and miscellaneous deductions he did not deduct any gambling_losses he reported a total_tax liability of dollar_figure this liability included a additional tax under sec_72 of dollar_figure for the deemed retirement_plan distribution on date respondent sent petitioner a letter explaining that petitioner’ sec_2010 tax_return had been selected for audit and requesting documentation to support the claimed schedule a deductions amended tax_return on date after the parties exchanged various letters and documents petitioner mailed respondent a form 1040x respondent did not accept the amended_return on the form 1040x petitioner claimed the following schedule a deductions schedule a medical travel_expenses taxes gambling losses-- other miscellaneous deductions total amount claimed dollar_figure big_number big_number big_number on the form 1040x petitioner claimed that he was a professional gambler with the following schedule c income and expenses schedule c income gross_receipts returns gross_income expenses car and truck add’l car and truck depreciation add’l depreciation insurance legal and professional services office rent of vehicles machinery equipment rent of other business property repairs and maintenance supplies travel amount claimed dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number deductible meals and entertainment total net_income big_number big_number big_number on the return petitioner reports this amount as dollar_figure petitioner also deducted the following amounts as nonbusiness bad_debts name erin liburd lashana boneparte keith boneparte freddie boneparte marcia bentham relationship friend daughter son brother friend amount dollar_figure big_number big_number big_number big_number petitioner claimed zero tax_liability and requested that his claimed overpayment of dollar_figure be applied to this amount did not include the additional tax resulting from an early withdrawal of retirement moneys pursuant to sec_72 on date respondent issued the notice_of_deficiency the notice disallowed petitioner’s claimed schedule a medical_expense_deduction home mortgage interest_deduction charitable_contribution_deduction and miscellaneous deductions from his original return respondent did not dispute petitioner’s state and local_tax deduction opinion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 the taxpayer likewise bears the burden of proving his entitlement to deductions allowed by the code and of substantiating the amounts of items underlying claimed deductions 503_us_79 sec_1_6001-1 income_tax regs under sec_7491 in certain circumstances the burden_of_proof may shift from the taxpayer to the commissioner petitioner has not claimed or shown that he meets the requirements of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue the burden_of_proof remains with petitioner i professional gambler the parties disagree about whether petitioner was engaged in the trade_or_business of gambling petitioner contends that he was a professional gambler and that as a result he is entitled to deduct his gambling-related expenses and losses on his schedule c respondent determined that petitioner engaged in gambling as a hobby not as a business sec_61 defines gross_income to mean all income from whatever source derived gambling winnings are includable in gross_income lyszkowski v commissioner tcmemo_1995_235 aff’d without published opinion 79_f3d_1138 3d cir sec_162 allows deductions for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business if a taxpayer is engaged in the trade_or_business of gambling his losses from gambling up to the amounts of his gains from such transactions are deductible in arriving at his adjusted_gross_income see sec_62 sec_165 however expenses_incurred while carrying on the trade_or_business of gambling other than wagering losses are not subject_to the sec_165 gambling loss restriction 136_tc_81 to be a professional gambler the taxpayer must have engaged in gambling with the objective of making a profit sec_183 b and c 480_us_23 sec_1_183-2 income_tax regs although a reasonable expectation of profit is not required the taxpayer’s profit objective must be actual and honest 78_tc_642 aff’d without published opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs whether a taxpayer has an actual and honest profit objective is a question of fact to be answered from all of the relevant facts and circumstances hastings v commissioner tcmemo_2002_310 sec_1 a income_tax regs the pertinent regulations set forth a nonexhaustive list of factors that may be considered in deciding whether a profit objective exists these factors include the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the elements of personal pleasure or recreation sec_1_183-2 income_tax regs see also 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir no single factor or group of factors is determinative golanty v commissioner t c pincite while the focus of the test for whether a taxpayer engaged in an activity with the intent to make a profit is on the subjective intent of the taxpayer greater weight is given to objective facts than to the taxpayer’s mere statement of his or her intent sec_1_183-2 income_tax regs see also stasewich v commissioner tcmemo_2001_30 a final_determination is made only after a consideration of all of the relevant facts and circumstances we do not believe it necessary to analyze each of the factors enumerated in sec_1_183-2 income_tax regs to determine whether petitioner engaged in his gambling activities with an actual and honest objective of making a profit rather we focus on the factors we believe more important and applicable in this case a manner in which the taxpayer carries on the activity the fact that a taxpayer carries on the activity in a businesslike manner and maintains complete and accurate books_and_records may indicate a profit_motive id subpara petitioner did not maintain complete and accurate records of his gambling activity he testified that he kept only a running total in his head the handwritten records he provided were not kept contemporaneously but rather were created while his return was being audited he did not testify that he spent any time honing or adjusting his system or attempting to improve his profitability by adopting new methods accordingly he did not carry on his gambling activity in a businesslike manner this factor weighs against petitioner b expertise of the taxpayer or his advisers preparation for the activity by extensive study of its accepted business practices or consultation with those who are expert therein may indicate a profit objective where the taxpayer carries on the activity in accordance with such practices id subpara petitioner testified that he spent time with one friend who also frequently gambled he testified that they took at least one trip together and would talk strategy and that he was learning the ins and out of how to gamble although petitioner testified that he created a system for gambling on the game of baccarat we are not persuaded that he achieved any level of expertise see merkin v commissioner tcmemo_2008_146 this factor weighs against petitioner c taxpayer’s success in carrying on other similar or dissimilar activities the fact that the taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that the activity in question was engaged in for profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs petitioner provided no evidence of history of success with business activities other than working as an employee of the port authority there is no evidence that his success in this field paved the way for success as a gambler this factor weighs against petitioner d taxpayer’s history of income or losses a series of losses during the initial or startup stage of an activity may not necessarily be an indication that the activity is not engaged in for profit id subpara however if a taxpayer continues to sustain losses beyond the period which customarily is necessary to bring the operation to profitable status such continued losses if not explainable may indicate that the activity is not engaged in for profit id the goal must be to realize a profit on the entire operation which presupposes not only future net_earnings but also sufficient net_earnings to recoup the losses which have meanwhile been sustained in the intervening years 45_tc_261 aff’d 379_f2d_252 2d cir petitioner testified that he worked at the port authority for over years and that he had been gambling for about years he provided no evidence regarding his history of income or losses from gambling as petitioner is the party with the burden_of_proof this factor weighs against him e taxpayer’s financial status the fact that the taxpayer does not have substantial income or capital from sources other than the activity may indicate that an activity is engaged in for profit sec_1_183-2 income_tax regs substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit id petitioner earned dollar_figure as an employee of the port authority during he derived the bulk of his income from the port authority if he is permitted to deduct his gambling-related expenses from his port authority income his taxable_income will be significantly reduced see moore v commissioner tcmemo_2011_173 taxpayer’s financial status did not indicate profit_motive when he derived bulk of income from employment outside of gambling this factor counts against petitioner f elements of personal pleasure or recreation the presence of personal motives in carrying on an activity may indicate that the activity is not engaged in for profit especially where there are elements of recreation or personal pleasure sec_1_183-2 income_tax regs petitioner testified that he enjoys gambling this factor weighs against petitioner considering all the facts and circumstances and weighing the factors analyzed above we hold that petitioner did not conduct his gambling activity in a businesslike manner and he did not engage in that activity with the requisite profit objective during the year at issue accordingly we sustain respondent’s determination that petitioner is not entitled to deductions under sec_162 for gambling-related expenses ii schedule a deductions on his amended schedule a petitioner deducted medical transportation costs and dollar_figure of gambling_losses respondent contends that petitioner is not entitled to either of these deductions a medical transportation expense deductions petitioner claims that he is entitled to deduct his transportation costs for medical_care for respondent does not dispute that petitioner made several trips to the hospital and to the dentist’s office in rather respondent contends that petitioner has not substantiated the expenses underlying the petitioner also deducted dollar_figure for state and local_taxes on his amended schedule a this deduction is the same as the one claimed on his original schedule a and respondent does not dispute it deductions he claimed for the miles driven toll fees and parking expenses additionally it appears that petitioner also deducted a per_diem using publication per_diem rates for each day he went to the hospital as respondent disallowed petitioner’s deduction in full we infer that respondent also contends that petitioner is not entitled to deduct per_diem_amounts sec_213 allows a deduction for expenses paid during the taxable_year not compensated by insurance or otherwise for medical_care of the taxpayer to the extent that such expenses exceed of the taxpayer’s adjusted_gross_income of relevance here the term medical_care includes amounts paid for transportation primarily for and essential to medical_care sec_213 and b transportation primarily for and essential to medical_care is deductible at a set mileage rate the standard mileage rate for medical transportation was cents per mile for revproc_2009_54 sec_2 2009_51_irb_930 a taxpayer is generally required to keep sufficient records to enable the secretary to determine the taxpayer’s correct income_tax_liability sec_6001 sec_1_6001-1 income_tax regs to substantiate medical and dental expenses a taxpayer must furnish the name and address of each payee the amount of the expense and the date paid sec_1_213-1 income_tax regs petitioner claimed itemized_deductions for medical and dental transportation_expenses of dollar_figure for the taxable_year he contends that he took trips for medical purposes in and that for each of these trips he drove miles round trip from atlantic city to the hospital or dental offices incurred parking fees of dollar_figure and paid toll fares of dollar_figure for a total of dollar_figure in transportation_expenses he then pro rated this amount by multiplying it by dollar_figure to arrive at dollar_figure of medical transportation_expenses finally using publication he allotted himself a dollar_figure per_diem for each day he traveled to the doctor for a total of dollar_figure he added this amount to the dollar_figure for a total amount of dollar_figure he then reduced this amount by of his adjusted_gross_income to arrive at the dollar_figure deduction that he claimed on his amended_return petitioner provided no receipts or mileage logs to substantiate the claimed mileage tolls and parking expenses there is no evidence that the handwritten ledgers that he did provide detailing these expenditures were prepared contemporaneously or were otherwise reliable see adams v commissioner tcmemo_2013_92 additionally petitioner is not entitled to deduct any per_diem expenses for costs incurred while traveling to receive medical_care publication provides federal per_diem allowances that apply only to employers for reimbursements of lodging meals and incidental_expenses see irs publication because petitioner is not an employer such an allowance is inapplicable to him accordingly he is not entitled to deduct per_diem_amounts for the days he traveled to the hospital b gambling loss deduction petitioner also deducted dollar_figure of gambling_losses on his schedule a respondent contends that this deduction was improper and the losses were not substantiated gambling_losses of nonprofessional gamblers are deductible as an itemized_deduction in arriving at taxable_income sec_63 calvao v commissioner tcmemo_2007_57 however gambling_losses deducted as an itemized_deduction on schedule a are allowed only to the extent of any gambling winnings sec_165 sec_1_165-10 income_tax regs petitioner did not keep contemporaneous_records of his winnings and losses he testified that he based his reported casino wins and claimed losses on averages provided to him by the casinos which he conceded were not exact monetary amount s but rather were averages he provided handwritten itemized lists of the days and amounts where he won and lost gambling on horse racing but has not provided any additional documentation to indicate where this information came from and to establish its accuracy petitioner has not substantiated his losses further even if his losses were substantiated he did not report any winnings on his schedule a given that losses are deductible only to the extent of winnings petitioner would not be entitled to deduct his purported dollar_figure of losses iii nonbusiness bad_debts petitioner claims he is entitled to deduct several nonbusiness bad_debts for loans that he made to erin liburd lashana boneparte keith boneparte freddie boneparte and marcia bentham respondent contends that none of these purported loans are bona_fide debts sec_166 allows as a deduction any bona_fide debt that becomes worthless within the taxable_year for nonbusiness_bad_debt held by a taxpayer other than a corporation sec_166 does not apply and the taxpayer is allowed a short-term_capital_loss for the taxable_year in which the debt becomes completely worthless sec_166 sec_1_166-5 income_tax regs a bona_fide debt is a debt that arises from a debtor-creditor relationship based on a valid and enforceable obligation to pay a fixed or determinable sum of money 91_tc_575 sec_1_166-1 income_tax regs a gift is not considered a debt for purposes of sec_166 kean v commissioner t c pincite whether a purported loan is a bona_fide debt for tax purposes is determined from the facts and circumstances of each case see 401_f2d_600 9th cir aff’g tcmemo_1967_31 74_tc_476 factors indicative of a bona_fide debt include whether evidence_of_indebtedness exists any security is requested there has been a demand for repayment the parties’ records reflect the transaction as a loan any payments have been made and any interest was charged see sundby v commissioner tcmemo_2003_204 transactions between family members are subject_to special scrutiny to determine whether a purported loan was actually a gift 549_f2d_1155 8th cir aff’g tcmemo_1975_319 a transfer between family members is presumed for tax purposes to be a gift 92_tc_470 aff’d without published opinion 912_f2d_1466 5th cir 55_tc_172 this presumption may be rebutted by an affirmative showing that there existed at the time of the transfer a real expectation of repayment and an intent to enforce the collection of the indebtedness 12_tc_1158 aff’d per curiam 192_f2d_391 2d cir lashana keith and freddie boneparte are petitioner’s daughter son and brother respectively since they are all petitioner’s family members a transfer to any one of them is presumed a gift petitioner testified that he always expected them to pay him back he did not provide any supporting evidence including any loan documents or demands for repayment that would indicate a real expectation of repayment and an intent to enforce collection accordingly he has not rebutted the presumption and these payments are not bona_fide loans neither marcia bentham nor erin liburd was a family_member but petitioner still must show that those debts were bona_fide petitioner testified that he always expected repayment for the transfer to marcia bentham petitioner did not provide any evidence other than his testimony petitioner failed to meet his burden with respect to this purported loan for the purported loan to erin liburd in addition to testimony petitioner provided a promissory note executed by mr liburd as well as bank deposit records showing that mr liburd had transferred money to petitioner as repayment the promissory note dated date states the following i erin liburd will be borrowing the amount of dollar_figure from james boneparte emphasis added not only is the promissory note dated well after the close of the tax_year but the underscored words also indicate that the loan had not yet been granted in additionally the bank deposit records show that at the earliest mr liburd made transfers to petitioner in date taken together the evidence does not support that a bona_fide debt existed in let alone that such debt had become worthless petitioner has not met his burden and he is not entitled to deduct any of the purported bad_debts iv sec_72 additional tax a distribution from a qualified_plan such as petitioner’s is generally includable in the income of the distributee in the year of distribution sec_402 if a participant or beneficiary of a qualified_plan receives a loan from the plan that amount is treated as a distribution in the year received unless it falls into one of several exceptions see sec_72 if a plan fails to satisfy these requirements a deemed_distribution will occur at the first time those requirements are not satisfied either in form or in operation sec_1_72_p_-1 q a-4 a income_tax regs respondent and petitioner agree that petitioner defaulted on a loan of dollar_figure from his qualified_retirement_plan and that petitioner therefore received an early distribution in sec_72 provides for a additional tax on early distributions from a qualified_retirement_plan for the taxable_year in which such amount is received sec_72 provides an exception to this rule with exceptions not relevant here an early distribution from a qualified_retirement_plan is not subject_to the additional tax to the extent it does not exceed the amount allowable as a deduction under sec_213 for amounts paid during the taxable_year for medical_care determined without regard to whether the taxpayer itemizes deductions for such taxable_year sec_213 in turn allows as a deduction the expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer his spouse or a dependent to the extent that such expenses exceed percent of adjusted_gross_income petitioner does not dispute that he received an early distribution from a qualified_retirement_plan in rather he asserts that the early distribution was used to pay his claimed medical transportation_expenses and that he falls under the exception in sec_72 as discussed supra part ii a petitioner is not entitled to deduct his claimed medical transportation_expenses under sec_213 therefore he does not fall under the exception in sec_72 and he is liable for the additional tax v accuracy-related_penalty respondent determined that petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 for sec_6662 provides a penalty for an underpayment attributable to negligence or disregard of rules or regulations within the meaning of sec_6662 the commissioner bears the burden of production regarding the taxpayer’s liability for any penalty sec_7491 see also 116_tc_438 once the commissioner has met this burden the taxpayer must provide persuasive evidence that the commissioner’s determination was incorrect see rule a higbee v commissioner t c pincite negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws to exercise due care or to do what a reasonable and prudent person would do under the circumstances sec_6662 85_tc_934 sec_1_6662-3 income_tax regs negligence also includes any failure by a taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs respondent has demonstrated that petitioner failed to keep accurate records with respect to his claimed professional gambling activity medical transportation_expenses gambling_losses bad_debts and use of early withdrawn retirement_funds respondent has shown that petitioner acted negligently the accuracy-related_penalty does not apply with respect to any portion of an underpayment for which it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 petitioner did not show reasonable_cause for failing to keep adequate books_and_records in order to substantiate items properly we hold that petitioner is liable for a sec_6662 penalty for negligence any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
